PER CURIAM.
The defendant was indicted for the crime of conducting a vocational school without a license. ORS 345.990. He pleaded guilty and was sentenced to a $500 fine and six months in the county jail. This is the maximum sentence authorized by statute.
The defendant appeals upon the ground that the sentence was excessive and is cruel and unusual punishment and, therefore, contrary to Art I, § 16, of the Oregon Constitution.
The sentencing court had before it the opinion of another judge of the circuit court in the case of William F. Gressinger, dba Simmons Institute v. Minear, Superintendent of Public Instruction. In that opinion the court held that the Superintendent did not err in refusing to grant Gressinger a vocational school license. That court found that Gressinger had a joint interest with Simmons II and Simmons, Sr., “in their holdings and ’objectives” in the school. It further found that with Gressinger’s knowledge and acquiescence students had been overreached and induced by one of the Simmonses to pay substantial sums for real estate in undeveloped areas and in undeveloped projects.
The court also had the benefit of a presentence report in which it was stated that the defendant began working with the Simmons Institute early in 1950. The Simmons Institute has been engaged in promotional schemes for years and in Oregon in 1943 was conducting classes which bordered on the operation of a vocational school.
On the authority of State v. Brannon, 238 Or 189, 393 P2d 770 (1964), the judgment is affirmed.